67 F.3d 294
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Robert GRAY, Jr., Plaintiff-Appellant.v.M.A. TIDWELL, Warden;  W.S. Chaplin, Captain, Defendants-Appellees.
No. 94-7390.
United States Court of Appeals, Fourth Circuit.
Sept. 11, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-93-517)
Albert Robert Gray, Jr., appellant pro se.
Mark R. Davis, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
Before WIDENER, HALL and WILLIAMS, Circuit Judges.
PER CURIAM.


1
Albert Robert Gray appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the magistrate judge's opinion reveals that this appeal is without merit as to Gray's first two claims (deprivation of opportunity to practice religion and denial of due process).  Accordingly, we affirm on the reasoning of the magistrate judge as to these claims.  Gray v. Tidwell, No. CA-93-517 (E.D.Va. Nov. 17, 1994).  Gray's second two claims (denial of access to the courts and denial of equal protection) were dismissed without prejudice for failure to amend and particularize his complaint in compliance with Fed.R.Civ.P. 8(a).  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  We dismiss the appeal for lack of jurisdiction with respect to these two claims because Gray may be able to save them by particularizing his complaint in compliance with the magistrate judge's order.  See Domino Sugar Corp. v. Sugar Workers Local Union, 10 F.23d 1064 (4th Cir.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED IN PART, DISMISSED IN PART.



*
 The parties consented to jurisdiction by a magistrate judge pursuant to 28 U.S.C. Sec. 636(c)(3) (1988)